Citation Nr: 0910912	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 13, 2004, to 
February 28, 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to educational benefits 
pursuant to Chapter 30, Title 38, United States Code.



FINDINGS OF FACT

1.  The Veteran served on active duty with the United States 
Air Force from July 13, 2004 to February 28, 2006 for a 
period of 19 months and 18 days.

2.  The appellant was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 20 months of 
continuous active duty under a 2-year obligation of service 
or 30 months of continuous active duty under a 3 or more year 
obligation of service, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.


CONCLUSION OF LAW

The appellant's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§ 21.7042(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
(VCAA).  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the Veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, such notice is 
not required in this case because the benefits sought are 
found in Chapter 30 of Title 38, and the VCAA notice 
provisions are pertinent to a different chapter of Title 38.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

Analysis

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more serve at least three years of continuous active duty in 
the Forces, if obligated period is less than three years 
serve at least two years of continuous active duty in the 
Forces, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a) (3); 38 C.F.R. § 21.7042 
(a) (4).  

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
38 U.S.C.A. § 1173 (hardship discharge), (4) for convenience 
of the Government after serving not less than 20 months of 
continuous active duty under a 2 year obligation of service 
or 30 months of continuous active duty under a 3 or more year 
obligation of service, (5) involuntarily for the convenience 
of the Government as a result of a reduction in force, or (6) 
for a physical or mental condition that was not characterized 
as a disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).

In this case, the evidence reflects that the Veteran served 
for 19 months and 18 days and had a honorable discharge.  The 
record does not include evidence of whether he had a 2 year 
obligation or a 3 or more year obligation of active duty 
service; however, even under a 2 year obligation, he would 
still be required to serve not less than 20 months.  

The service records show that the Veteran was not discharged 
from active duty for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving not less than 20 months of continuous active duty 
under a 2-year obligation of service or 30 months of 
continuous active duty under a 3 or more year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.  See the Veteran's DD Form 214.  
Moreover, the service department has certified that the 
Veteran's claim must be disallowed because of no/insufficient 
qualifying service.  Therefore, the Veteran did not satisfy 
the requirements of 38 U.S.C.A. § 3011(a), and is not 
eligible for Chapter 30 education benefits.

The Board is bound by the service department's determination 
of the period of the Veteran's military service and is not at 
liberty to change such determination.  See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Thus, in light of the 
foregoing, the Veteran is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a).

In this regard, the Board acknowledges the veteran's 
contention that he applied for early release from his two 
year active duty commitment, was approved for separation and 
received an honorable discharge under a Force Shaping Program 
which allowed junior grade officers, from select occupations, 
to separate in support of an Air Force mandate to release 
4,000 officers by January 2006.  He argues that he was 
"separated for the convenience of the Government under the 
Limited Active Duty Service Commitment (LADSC) waiver which 
takes [his] current ADSC [active duty service commitment] and 
adjusts it according to [his] separation date, February 28, 
2006.  Therefore, [his] adjusted ADSC was not 24 months but 
19 months and 7 days according to the date of separation."  
He further noted that "[c]urrent regulations don't address 
the minimum number of months [he] would need to serve under 
this program and ADSC."  

Upon consideration of this argument, in September 2007, VA 
requested clarification of the Veteran's eligibility from the 
service department.  The service department responded that 
Force Shaping does not qualify a member for the AD MGIB 
(active duty - Montgomery GI Bill) benefit and that if the 
Veteran does not meet the Chapter 30 category requirements, 
he is not entitled.  

VA also requested guidance with respect to the Veteran's 
claim from the Education Services and Benefits Program, Air 
Force Personnel Center.  In November 2007, a representative 
of the Education Services and Benefits Program, Air Force 
Personnel Center, provided the following response:

What he is stating could have some merit however, 
his DD 214 does not confirm this.  In verifying 
this with the separation section, it appears that 
he was assigned the wrong SPD on the 214.  Member 
should submit a DD Form 149, correction of military 
record requesting a correction to his record.

LADSC = a program that allows officers to separate 
or retire before the expiration of certain active 
duty service commitments.  Officers separating 
under this program are required to fulfill any 
remaining military service obligation in the IRR.

The respondent subsequently added that the Veteran needed to 
have served the minimum amount of time because it is still 
categorized as COG (convenience of the government).  

The Board has carefully considered the contentions advanced 
by the Veteran in this case as well as the responses from the 
service department.  The legal criteria governing eligibility 
for educational assistance benefits under Chapter 30, Title 
38, United States Code are, however, quite specific.  There 
is simply no legal basis to find the Veteran eligible for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, as noted by the November 2007 response from the 
Education Services and Benefits Program, Air Force Personnel 
Center, the Veteran is encouraged to submit a DD Form 149, 
correction of military record requesting a correction to his 
record.


ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


